DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the method claims in the reply filed on 7/18/22 is acknowledged.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 16-35 are allowed because the prior art doesn’t describe a polishing method having the steps of releasing the polymer material from the microcapsules onto a surface of the porous material of the polishing pad and polymerizing the polymer material on the surface of the porous material by exposing the polymer material on the surface of the porous material to UV light (claim 16); the steps of detecting a damage area of the polishing, releasing the polymer material of the microcapsules in the damaged area, and curing the released polymer material in the damaged area of the polishing pad to form a cured polymer filling in the damaged are of the polishing pad (claim 25), the steps of applying a downward force to the disk to break a shell of the microcapsules in a damaged area of the polishing to release polymer material encapsulated therein in response to the detection of damage to the polishing pad and curing the released polymer material in the damaged area of the polishing to UV light to cause polymerization of the released polymer material (claim 32).  The closest prior art Daskiewich US 20130252519 describes during the polishing, coated particles in the pad are exposed and released to generates new holes in the pad’s surface therefore self-conditioning the polishing pad (para 52).  Daskiewich fails to disclose or suggest the steps of curing or polymerizing the released polymer steps cited in independent claims 16, 25, and 32 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/26/2022